                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA

Janie Lee Gadson,                       )
                                        ) C/A No. 1:17-2845-MBS
                      Plaintiff,        )
                                        )
        vs.                             )
                                        )      ORDER
Nancy A. Berryhill, Acting Commissioner )
of Social Security Administration,      )
                                        )
                      Defendant.        )
____________________________________ )

       Plaintiff Janie Lee Gadson filed the within action on October 20, 2017, seeking judicial review

of a final decision of Defendant Acting Commissioner of Social Security Administration denying

Plaintiff’s claim for a period of disability and disability insurance benefits, as well as supplemental

security income. By order filed December 30, 2018, the decision of the Commissioner was reversed and

remanded under sentence four of 42 U.S.C. § 405(g) for further proceedings.

       This matter now is before the court on Plaintiff’s motion for attorney’s fees, which motion was

filed on March 20, 2019. Plaintiff seeks attorney’s fees under the Equal Access to Justice Act (EAJA),

28 U.S.C. § 2412, in the amount of $3,360.00. On April 3, 2019, the Commissioner filed a response

informing the court that she does not object to the requested amount of attorney’s fees under the EAJA.

Accordingly, Plaintiff’s motion for fees under § 2412 (ECF No. 36) is granted in the amount of

$3,360.00, to be paid in accordance with the procedures set forth in the Commissioner’s response (ECF

No. 37).

       IT IS SO ORDERED.


                                               /s/ Margaret B. Seymour
                                               Senior United States District Judge

Columbia, South Carolina

April 10, 2019
